Exhibit 10.19

 

InSight Health Services Corp.

 

and

 

The Guarantors listed on Schedule B hereto

 

$25,000,000

 

9 7/8 % Senior Subordinated Notes Due 2011

 

 

Purchase Agreement

 

dated  February 26, 2004

 

 

Banc of America Securities LLC

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

 

Representations and Warranties

 

 

(a)

 

No Registration Required

 

 

(b)

 

No Integration of Offerings or General Solicitation

 

 

(c)

 

Eligibility for Resale Under Rule 144A

 

 

(d)

 

The Offering Memorandum

 

 

(e)

 

Incorporated Documents

 

 

(f)

 

The Purchase Agreement

 

 

(g)

 

The Registration Rights Agreement

 

 

(h)

 

The DTC Letter of Representations

 

 

(i)

 

Authorization of the Securities and the Exchange Securities

 

 

(j)

 

Authorization of the Indenture

 

 

(k)

 

Descriptions in the Offering Memorandum

 

 

(l)

 

No Material Adverse Change

 

 

(m)

 

Independent Accountants

 

 

(n)

 

Preparation of the Financial Statements

 

 

(o)

 

Incorporation and Good Standing of Company and its Subsidiaries

 

 

(p)

 

Capitalization and Other Capital Stock Matters

 

 

(q)

 

Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required

 

 

(r)

 

No Material Actions or Proceedings

 

 

(s)

 

Intellectual Property Rights

 

 

(t)

 

All Necessary Permits, Etc.

 

 

(u)

 

Regulatory Matters

 

 

(v)

 

Medicare/Medicaid Participation

 

 

(w)

 

Title to Properties

 

 

(x)

 

Material Agreements

 

 

(y)

 

Tax Law Compliance

 

 

(z)

 

Company Not an “Investment Company”.

 

 

(aa)

 

Insurance

 

 

(bb)

 

No Price Stabilization or Manipulation

 

 

(cc)

 

Solvency

 

 

(dd)

 

No Unlawful Contributions or Other Payments

 

 

(ee)

 

Company’s Accounting System

 

 

(ff)

 

Compliance with Environmental Laws

 

 

(gg)

 

ERISA Compliance

 

 

(hh)

 

Regulation S Compliance

 

 

(ii)

 

Taxes; Fees

 

 

(jj)

 

No Labor Disputes

 

 

(kk)

 

Brokers

 

 

(ll)

 

No Outstanding Loans or Other Indebtedness

 

 

 

 

 

 

Section 2.

 

Purchase, Sale and Delivery of the Securities

 

 

(a)

 

The Securities

 

 

i

--------------------------------------------------------------------------------


 

 

(b)

 

The Closing Date

 

 

(c)

 

Delivery of the Notes

 

 

(d)

 

Delivery of Offering Memorandum to the Initial Purchaser

 

 

(e)

 

Initial Purchaser as Qualified Institutional Buyer

 

 

 

 

 

 

Section 3.

 

Covenants

 

 

(a)

 

The Initial Purchaser’s Review of Proposed Amendments and Supplements

 

 

(b)

 

Amendments and Supplements to the Offering Memorandum and Other Securities Act
Matters

 

 

(c)

 

Copies of the Offering Memorandum

 

 

(d)

 

Blue Sky Compliance

 

 

(e)

 

Depositary

 

 

(f)

 

Additional Issuer Information

 

 

(g)

 

Intentionally Omitted

 

 

(h)

 

Future Reports to the Initial Purchaser

 

 

(i)

 

No Integration

 

 

(j)

 

Legended Securities

 

 

(k)

 

PORTAL

 

 

(l)

 

Rating of Securities

 

 

 

 

 

 

Section 4.

 

Payment of Expenses

 

 

 

 

 

 

Section 5.

 

Conditions to the Obligations of the Initial Purchaser

 

 

(a)

 

Accountants’ Comfort Letter

 

 

(b)

 

Opinion of Counsel for the Company

 

 

(c)

 

Opinion of General Counsel for the Company

 

 

(d)

 

Opinion of Regulatory Counsel for the Company

 

 

(e)

 

Opinion of Counsel for the Initial Purchaser

 

 

(f)

 

Officers’ Certificate

 

 

(g)

 

Bring-down Comfort Letters

 

 

(h)

 

Registration Rights Agreement

 

 

(i)

 

Additional Documents

 

 

(j)

 

Ratings

 

 

(k)

 

CMI Acquisition Agreement

 

 

 

 

 

 

Section 6.

 

Reimbursement of Initial Purchaser’s Expenses

 

 

 

 

 

 

Section 7.

 

Offer, Sale and Resale Procedures

 

 

(a)

 

Offers and Sales Only to Qualified Institutional Buyers and Non-U.S. Persons

 

 

(b)

 

No General Solicitation

 

 

(c)

 

Restrictions on Transfer

 

 

 

 

 

 

Section 8.

 

Indemnification

 

 

(a)

 

Indemnification of the Initial Purchaser

 

 

(b)

 

Indemnification of the Company and the Guarantors and their Directors and
Officers

 

 

ii

--------------------------------------------------------------------------------


 

 

(c)

 

Notifications and Other Indemnification Procedures

 

 

(d)

 

Settlements

 

 

 

 

 

 

Section 9.

 

Contribution

 

 

 

 

 

 

Section 10.

 

Termination of this Agreement

 

 

 

 

 

 

Section 11.

 

Representations and Indemnities to Survive Delivery

 

 

 

 

 

 

Section 12.

 

Notices

 

 

 

 

 

 

Section 13.

 

Successors

 

 

 

 

 

 

Section 14.

 

Partial Unenforceability

 

 

 

 

 

 

Section 15.

 

Governing Law; Consent to Jurisdiction

 

 

(a)

 

Governing Law Provisions

 

 

(b)

 

Consent to Jurisdiction

 

 

 

 

 

Section 16.

 

General Provisions

 

 

SCHEDULE A

-

Material Agreements

 

 

 

 

 

SCHEDULE B

-

List of Guarantors

 

 

 

 

 

SCHEDULE C

-

Subsidiaries of InSight Health Services Corp.

 

 

 

 

 

EXHIBIT A

-

Form of Opinion of Kaye Scholer LLP

 

 

 

 

 

EXHIBIT B

-

Form of Opinion of General Counsel for the Company

 

 

 

 

 

EXHIBIT C

-

Form of Opinion of Regulatory Counsel for the Company

 

 

 

 

 

ANNEX 1

-

Terms and Conditions of Offers and Sales

 

 

iii

--------------------------------------------------------------------------------


 

Purchase Agreement

 

February 26, 2004

 

BANC OF AMERICA SECURITIES LLC

9 West 57th Street,

New York, NY  10019

 

Ladies and Gentlemen:

 

Introductory.  InSight Health Services Corp., a Delaware corporation (“the
Company”), proposes to issue and sell to Banc of America Securities LLC (the
“Initial Purchaser”), $25,000,000 aggregate principal amount of the Company’s 9
7/8% Senior Subordinated Notes Due 2011 (the “Notes”).

 

The Notes will be issued pursuant to that certain indenture, dated as of
October 30, 2001, among the Company, the Guarantors (as defined below) and U.S.
Bank Trust National Association (successor to State Street Bank and Trust
Company N.A.), as trustee (the “Trustee”) as supplemented through the date
hereof (the “Existing Indenture”) and as further supplemented pursuant to that
certain supplemental indenture to be dated as of March 8, 2004 (the
“Supplemental Indenture” and together with the Existing Indenture, the
“Indenture”) among the Company, the Guarantors and the Trustee.  Notes issued in
book-entry form will be issued in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) in accordance with a letter of
representations, to be dated as of the Closing Date (as defined in Section 2),
to be entered into in connection with the issuance of the Securities (the “DTC
Letter of Representations”) between the Company and the Depositary.

 

The payment of principal of, premium and Liquidated Damages (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes (as defined
below) will, upon issuance of the Notes, become fully and unconditionally
guaranteed on a senior subordinated and unsecured basis, jointly and severally
by (i) InSight Health Services Holdings Corp. (“Holdings”), (ii) each of the
Company’s directly and indirectly wholly-owned subsidiaries listed in Schedule B
attached hereto, and (iii) any wholly-owned or other subsidiary of the Company
formed or acquired after the Closing Date that executes an additional guarantee
in accordance with the terms of the Indenture, and respective successors and
assigns of Holdings and the subsidiaries of the Company referred to in (ii) and
(iii) above (collectively, the “Guarantors,” and the subsidiaries referred to in
(ii) and (iii) above, the “Subsidiary Guarantors”), pursuant to their guarantees
(the “Guarantees”).  The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities,” and the Exchange Notes

 

--------------------------------------------------------------------------------


 

and the Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”

 

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchaser
pursuant to which the Company and the Guarantors agree to file, within 240 days
of the Closing Date, a registration statement with the Securities and Exchange
Commission (the “Commission”) registering the Exchange Securities under the
Securities Act of 1933, as amended (the “Securities Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).

 

Concurrent with the offering, the Company is entering into a third amendment,
waiver and consent to its Existing Credit Agreement (defined below) (the “Bank
Amendment”), to facilitate the financing of the proposed acquisition (the “CMI
Acquisition”) by the Company of 22 diagnostic imaging centers as described in
the Offering Memorandum (as defined below).

 

The Company understands that the Initial Purchaser proposes to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Offering Memorandum (as defined below) and agrees that the Initial Purchaser may
sell, subject to the conditions set forth herein, all or a portion of the
Securities to purchasers (the “Subsequent Purchasers”) at any time after the
date of this Agreement.  The Securities are to be offered and sold to or through
the Initial Purchaser without being registered with the Commission under the
Securities Act, in reliance upon exemptions therefrom.  The terms of the
Securities and the Indenture will require that investors that acquire Securities
expressly agree that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

 

The Company has prepared and delivered to the Initial Purchaser copies of a
preliminary offering memorandum, dated February 25, 2004 (the “Preliminary
Offering Memorandum,” it being understood that no financial statements of the
business to be acquired in the CMI Acquisition have been included in the
Preliminary Offering Memorandum), and has prepared and will deliver to the
Initial Purchaser, copies of the Offering Memorandum (defined below), describing
the terms of the Securities, each for use by the Initial Purchaser in connection
with its solicitation of offers to purchase the Securities.  As used herein, the
“Offering Memorandum” shall mean, with respect to any date or time referred to
in this Agreement, the offering memorandum, dated February 26, 2004 including
amendments or supplements thereto, any exhibits thereto and the Incorporated
Documents (as defined in Section 1 below), in the most recent form that has been
prepared and delivered by the Company to the Initial Purchaser in connection
with its solicitation of offers to purchase Securities.  Further, any reference
to the Preliminary Offering Memorandum or the Offering Memorandum shall be
deemed to refer to and include any Additional Issuer Information (as defined in
Section 3) furnished by the Company prior to the completion of the distribution
of the Securities.

 

All references in this Agreement to financial statements and other information
which is “contained,” “included” or “stated” in the Offering Memorandum (or
other references

 

2

--------------------------------------------------------------------------------


 

of like import) shall be deemed to mean and include all such financial
statements and schedules and other information which are incorporated by
reference in the Offering Memorandum; all references in this Agreement to
amendments or supplements to the Offering Memorandum shall be deemed to mean and
include the filing of any document under the Securities Exchange Act of 1934 (as
amended, the “Exchange Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder) which is incorporated or
deemed to be incorporated by reference in the Offering Memorandum; and all
references in this Agreement to the Transaction Documents shall be deemed to
mean and include this Purchase Agreement, the Registration Rights Agreement, the
Indenture, the Securities and the DTC Letter of Representations.  References
herein to “Subsidiaries” shall mean each corporation, partnership, limited
liability company, joint venture or other entity in which (i) the Company owns,
directly or indirectly, 50% or more of the outstanding voting securities or
equity interests or (ii) the Company or any Subsidiary is the sole general
partner or the sole managing member.

 

Each of the Company and the Guarantors hereby confirms its respective agreement
with the Initial Purchaser as follows:

 


SECTION 1.                                            REPRESENTATIONS AND
WARRANTIES.  THE COMPANY AND EACH OF THE GUARANTORS HEREBY JOINTLY AND SEVERALLY
REPRESENT, WARRANT AND COVENANT TO THE INITIAL PURCHASER AS FOLLOWS:

 

(a)                                  No Registration Required.  Subject to
compliance by the Initial Purchaser with the representations and warranties set
forth in Section 2(e) hereof and with the procedures set forth in Section 7
hereof, it is not necessary in connection with the issuance and sale of the
Securities to the Initial Purchaser and the offer, sale and delivery of the
Securities to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Supplemental
Indenture under the Trust Indenture Act of 1939 (the “Trust Indenture Act,”
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

(b)                                 No Integration of Offerings or General
Solicitation.  None of the Company or any Guarantor has, directly or indirectly,
solicited any offer to buy or offered to sell, and none of them will, directly
or indirectly, solicit any offer to buy or offer to sell, in the United States
or to any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require the
Securities to be registered under the Securities Act.  None of the Company, the
Guarantors, their respective affiliates (as such term is defined in Rule 501(b)
under the Securities Act (each, an “Affiliate”)) or any person acting on their
behalf (other than the Initial Purchaser, as to whom none of the Company or any
Guarantor makes any representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, the Guarantors, their Affiliates or any
person acting on their behalf (other than the Initial Purchaser, as to whom none
of the Company or any Guarantor makes any representation or warranty) has
engaged or will

 

3

--------------------------------------------------------------------------------


 

engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company, the Guarantors and their Affiliates and any person
acting on their behalf (other than the Initial Purchaser, as to whom none of the
Company or any Guarantor makes any representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

 

(c)                                  Eligibility for Resale Under Rule 144A. 
The Securities are eligible for resale pursuant to Rule 144A and will not be, at
the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system.

 

(d)                                 The Offering Memorandum.  The Offering
Memorandum does not, and at the Closing Date will not, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from the Offering
Memorandum made in reliance upon and in conformity with information furnished to
the Company in writing by the Initial Purchaser expressly for use in the
Offering Memorandum.  Each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains all the information
specified in, and meeting the requirements of Rule 144A(d)(4).  None of the
Company or any Guarantor has distributed and none of them will distribute, prior
to the later of the Closing Date and the completion of the Initial Purchaser’s
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Preliminary Offering
Memorandum, the Offering Memorandum or as agreed upon by the Initial Purchaser.

 

(e)                                  Incorporated Documents.  The Offering
Memorandum as delivered from time to time shall incorporate by reference the
Annual Report of Holdings on Form 10-K for the fiscal year ended June 30, 2003
filed with the Commission on September 26, 2003 (the “Annual Report”), each
Quarterly Report of Holdings on Form 10-Q filed with the Commission between
September 26, 2003 and the Closing Date, the Current Report on Form 8-K filed
with the Commission on February 17, 2004 and each Current Report of the Company
on Form 8-K (and any amendment(s) thereto, but not including any filings made
under Item 9 or 12 of Form 8-K) filed with the Commission between the date
hereof and the Closing Date.  The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum, at the time they were, or
hereafter are, filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

 

(f)                                    The Purchase Agreement.  This Agreement
has been duly authorized, executed and delivered by each of the Company and the
Guarantors.

 

(g)                                 The Registration Rights Agreement.  At the
Closing Date, the Registration Rights Agreement will have been duly authorized,
executed and delivered by, and (assuming the due authorization, execution and
delivery thereof by the other parties thereto) will be a valid and binding
agreement of, the Company and each Guarantor,

 

4

--------------------------------------------------------------------------------


 

enforceable in accordance with its terms, except as rights to indemnification
and contribution thereunder may be limited by applicable law and except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (whether considered in a proceeding at law or in equity).  Pursuant
to the Registration Rights Agreement, the Company and each Guarantor will agree
to file with the Commission, under the circumstances set forth therein, (i) a
registration statement under the Securities Act relating to another series of
debt securities of the Company with terms substantially identical to the Notes
(the “Exchange Notes”) to be offered in exchange for the Notes (the “Exchange
Offer”) and (ii) to the extent required by the Registration Rights Agreement, a
shelf registration statement pursuant to Rule 415 of the Securities Act relating
to the resale by certain holders of the Notes, and in each case, to use its best
efforts to cause such registration statements to be declared effective.

 

(h)                                 The DTC Letter of Representations.  At the
Closing Date, the DTC Letter of Representations will have been duly authorized,
executed and delivered by, and (assuming the due authorization, execution and
delivery thereof by the other parties thereto) will be a valid and binding
agreement of, the Company, enforceable in accordance with its terms except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (whether considered in a proceeding at law or in equity).

 

(i)                                     Authorization of the Securities and the
Exchange Securities.  (i) The Notes to be issued to the Initial Purchaser are in
the form contemplated by the Indenture, have been duly authorized for issuance
and sale pursuant to this Agreement and the Indenture and, at the Closing Date,
will have been duly executed by the Company and, when authenticated in the
manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding agreements of the
Company, enforceable in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles (whether
considered in a proceeding at law or in equity) and will be entitled to the
benefits of the Indenture; (ii) prior to their issuance, the Exchange Notes will
have been duly and validly authorized for issuance by the Company, and when
issued and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws relating to or affecting enforcement of the rights and remedies of
creditors or by general equitable principles (whether considered in a proceeding
at law or in equity) and will be entitled to the benefits of the Indenture;
(iii) the Guarantees of the Notes will be in the form contemplated by the
Indenture, will have been, prior to their issuance, duly authorized for issuance
and sale pursuant to this Agreement and the Indenture and will have been duly
executed by each of the Guarantors and, when the Guarantees have been

 

5

--------------------------------------------------------------------------------


 

authenticated in the manner provided for in the Indenture and delivered, will
constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (whether considered in a proceeding at law or
in equity) and will be entitled to the benefits of the Indenture; and (iv) prior
to their issuance, the Guarantees of the Exchange Notes will be in the form
contemplated by the Indenture and will have been duly and validly authorized for
issuance and sale pursuant to the Indenture and when issued and authenticated in
accordance with the terms of the Indenture, will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (whether considered in a proceeding at law or in equity) and will be
entitled to the benefits of the Indenture.

 

(j)                                     Authorization of the Indenture.  The
Existing Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors and the Supplemental Indenture has been duly
authorized by the Company and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Company and the Guarantors and (assuming
due authorization, execution and delivery by other parties thereto) the Existing
Indenture constitutes, and the Indenture will constitute, a valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (whether considered in
a proceeding at law or in equity).

 

(k)                                  Descriptions in the Offering Memorandum. 
The Notes, the Guarantees of the Notes and the Indenture conform, or will
conform, in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.  The Exchange Notes and the Guarantees of
the Exchange Notes will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum and the
Registration Statement at the time such Registration Statement becomes
effective.

 

(l)                                     No Material Adverse Change.  Except as
otherwise disclosed in the Offering Memorandum, subsequent to the respective
dates as of which information is given in the Offering Memorandum, (i) there has
been no material adverse change or any development that could reasonably be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the business, assets, properties, liabilities (contingent or
otherwise) or operations, of Holdings or the Company and its Subsidiaries
considered as one entity (any such change or development is called a “Material
Adverse Change”); (ii) Holdings, the Company and the Subsidiaries of the Company
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material

 

6

--------------------------------------------------------------------------------


 

transaction or agreement not in the ordinary course of business; and (iii) there
has been no dividend or distribution of any kind declared, paid or made by
Holdings, the Company or any of the Subsidiaries of the Company on any class of
capital stock (except for dividends paid by a Subsidiary of the Company to the
Company or to another Subsidiary of the Company) or repurchase or redemption by
Holdings, the Company or any of the Subsidiaries of the Company of any class of
capital stock.

 

(m)                               Independent Accountants.  Arthur Andersen LLP,
Ernst & Young LLP, Herbein + Company, Inc. and PricewaterhouseCoopers LLP, each
of whom who have expressed their opinion with respect to the respective
financial statements (which term as used in this Agreement includes the related
notes thereto) included in or incorporated by reference in the Offering
Memorandum are or, in the case of Arthur Andersen LLP, were independent public
or certified public accountants as to the Company within the meaning of
Regulation S-X under the Exchange Act.

 

(n)                                 Preparation of the Financial Statements. 
The consolidated financial statements of Holdings (including its predecessor
InSight Health Services Corp.), together with the related notes, included or
incorporated by reference in the Offering Memorandum present fairly, in all
material respects, the consolidated financial position of Holdings, the Company
and its Subsidiaries, on a consolidated basis, as of and at the dates indicated
and the results of their operations and cash flows for the periods specified. 
The financial statements of Holdings (including its predecessor InSight Health
Services Corp.) included or incorporated by reference in the Offering Memorandum
comply as to form with the applicable requirements of the Securities Act, except
that the Offering Memorandum does not include certain pro forma financial
information as described under the caption “SEC Review” in the Offering
Memorandum.  Such financial statements of Holdings (including its predecessor
InSight Health Services Corp.) have been prepared in conformity with generally
accepted accounting principles as applied in the United States of America
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  The financial data with respect
to Holdings (including its predecessor InSight Health Services Corp.) set forth
in the Offering Memorandum under the captions “Offering Memorandum
Summary—Summary Consolidated Historical Forma Financial Data,”  present fairly,
in all material respects, the historical financial information set forth therein
on a basis consistent with that of the audited and unaudited financial
statements of Holdings (including its predecessor InSight Health Services Corp.)
incorporated by reference in the Offering Memorandum.  The pro forma financial
information included in notes to Holdings’ financial statements in the Annual
Report and the Quarterly Reports incorporated by reference into the Offering
Memorandum as described in clause 1(e) above present fairly, in all material
respects, the information contained therein, have been properly presented on the
bases described therein, and the assumptions used in the preparation thereof are
believed to be reasonable in light of then existing conditions and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The consolidated financial statements of each
of the businesses acquired or to be acquired, as the case may be, in the Central
Valley acquisition, the CDL acquisition and the CMI Acquisition (each as
described in the Offering Memorandum) included in the annexes to Offering
Memorandum present fairly

 

7

--------------------------------------------------------------------------------


 

the financial position of such businesses as of the dates indicated and the
results of their operations and cash flows for the periods specified, except
that, as disclosed in the Offering Memorandum, the financial statements of the
business to be acquired in the CMI Acquisition include financial information and
results of a facility which will not be acquired by the Company.  Such financial
statements have been prepared in all material respects in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto and except that the audit opinion for the financial
statements of the business acquired in the Central Valley acquisition has not
been provided.

 

(o)                                 Incorporation and Good Standing of Company
and its Subsidiaries.  Each of Holdings, the Company and the Subsidiaries of the
Company has been duly organized and is validly existing as a corporation,
limited partnership or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its organization; each of
Holdings, the Company and the Subsidiaries of the Company has the power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum; and each of Holdings, the Company and
the Subsidiary Guarantors has the power and authority to enter into and/or
perform its obligations, as the case may be, under each of this Agreement, the
Indenture, the Registration Rights Agreement, the DTC Letter of Representations,
the Securities and the Exchange Securities to which it is a party.  Each of
Holdings, the Company and each of its Subsidiaries is duly qualified as a
foreign corporation, limited liability company or limited partnership, as the
case may be, to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.

 


(P)                                 CAPITALIZATION AND OTHER CAPITAL STOCK
MATTERS.  AT THE DATE SPECIFIED IN SUCH TABLE, HOLDINGS HAD THE AUTHORIZED,
ISSUED AND OUTSTANDING CAPITALIZATION AS SET FORTH IN THE OFFERING MEMORANDUM
UNDER THE CAPTION “CAPITALIZATION” UNDER THE HEADING “ACTUAL.”  AT THE DATE
SPECIFIED IN SUCH TABLE, ON A CONSOLIDATED BASIS, AFTER GIVING PRO FORMA EFFECT
TO  THE ISSUANCE AND SALE OF THE SECURITIES AND ADDITIONAL BORROWINGS UNDER THE
COMPANY’S CREDIT FACILITIES AS DESCRIBED IN THE OFFERING MEMORANDUM (THE
“EXISTING CREDIT AGREEMENT”), HOLDINGS WOULD HAVE AN AUTHORIZED AND OUTSTANDING
CAPITALIZATION AS SET FORTH IN THE OFFERING MEMORANDUM UNDER THE CAPTION
“CAPITALIZATION” UNDER THE HEADING “PRO FORMA.”  ALL OF THE OUTSTANDING SHARES
OF CAPITAL STOCK OF HOLDINGS AND THE COMPANY HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE.  NONE OF THE OUTSTANDING
SHARES OF CAPITAL STOCK OF HOLDINGS OR THE COMPANY WERE ISSUED IN VIOLATION OF
ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR OTHER SIMILAR RIGHTS TO
SUBSCRIBE FOR OR PURCHASE SECURITIES OF HOLDINGS OR THE COMPANY, AS THE CASE MAY
BE.  EXCEPT FOR RIGHTS OF FIRST REFUSAL OR “TAG-ALONG” OR “DRAG ALONG” RIGHTS
CUSTOMARILY CONTAINED IN STOCKHOLDERS’ AGREEMENTS, PARTNERSHIP AGREEMENTS OR
JOINT VENTURE OPERATING AGREEMENTS, THERE ARE NO AUTHORIZED OR OUTSTANDING
OPTIONS, WARRANTS, PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR OTHER RIGHTS TO
PURCHASE, OR EQUITY OR DEBT SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR, ANY CAPITAL STOCK OF HOLDINGS OR THE COMPANY OR ANY OF THE
SUBSIDIARIES, OTHER THAN THOSE DESCRIBED IN THE

 

8

--------------------------------------------------------------------------------


 


OFFERING MEMORANDUM.  THE DESCRIPTION OF HOLDINGS’ STOCK OPTION, STOCK BONUS,
STOCK PURCHASE AND OTHER STOCK PLANS OR ARRANGEMENTS AND THE OPTIONS OR OTHER
RIGHTS GRANTED THEREUNDER, SET FORTH IN THE OFFERING MEMORANDUM ACCURATELY AND
FAIRLY DESCRIBES, IN ALL MATERIAL RESPECTS, SUCH PLANS, ARRANGEMENTS, OPTIONS
AND RIGHTS.  AS OF THE DATE HEREOF, ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF THE COMPANY HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED, IS FULLY PAID
AND NONASSESSABLE AND IS OWNED DIRECTLY BY HOLDINGS, FREE AND CLEAR OF ANY
SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CLAIM EXCEPT FOR ANY
SECURITY INTERESTS, MORTGAGES, PLEDGES, LIENS, ENCUMBRANCES OR CLAIMS OF THE
LENDERS EXISTING UNDER THE EXISTING CREDIT AGREEMENT AND EXCEPT AS DESCRIBED IN
THE OFFERING MEMORANDUM.  IN ADDITION, ALL OF THE ISSUED AND OUTSTANDING CAPITAL
SECURITIES OF EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY AUTHORIZED AND
VALIDLY ISSUED, IS FULLY PAID AND NONASSESSABLE AND, EXCEPT AS DESCRIBED IN
SCHEDULE C, IS OWNED BY THE COMPANY, DIRECTLY OR THROUGH SUBSIDIARIES, FREE AND
CLEAR OF ANY SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CLAIM,
EXCEPT FOR ANY SECURITY INTERESTS, MORTGAGES, PLEDGES, LIENS, ENCUMBRANCES OR
CLAIMS OF THE LENDERS EXISTING UNDER THE CREDIT AGREEMENT, DATED AS OF
OCTOBER 17, 2001, AMONG THE COMPANY, THE GUARANTORS, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, WACHOVIA BANK, NATIONAL ASSOCIATION (FORMERLY KNOWN AS
FIRST UNION NATIONAL BANK), AS SYNDICATION AGENT, THE CIT GROUP/BUSINESS, INC.,
AS DOCUMENTATION AGENT, AND THE OTHER LENDERS PARTY THERETO (SUCH AGREEMENT, AS
AMENDED FROM TIME TO TIME, THE “EXISTING CREDIT AGREEMENT”).  THE ONLY
SUBSIDIARIES OF THE COMPANY ARE THOSE SUBSIDIARIES LISTED IN SCHEDULE C HERETO. 
ALL OF THE COMPANY’S WHOLLY-OWNED SUBSIDIARIES ARE GUARANTORS.

 

(q)                                 Non-Contravention of Existing Instruments;
No Further Authorizations or Approvals Required.  None of Holdings, the Company
or any of its Subsidiaries is in violation of its charter or by-laws or is in
default or has violated any provision of, or committed or failed to perform any
act which, with or without notice, lapse of time, or both, would reasonably be
expected to constitute a default (“Default”) under any indenture, mortgage, loan
or credit agreement, note, contract, franchise, lease, license or other
instrument to which Holdings, the Company or any of its Subsidiaries is a party
or by which it or any of them may be bound or to which any of the property or
assets of Holdings, the Company or any of its Subsidiaries is subject (each, an
“Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change or except for such defaults that
have been waived in writing.  The Company’s and each Guarantor’s execution,
delivery and performance of this Agreement, the Company’s and each Guarantor’s
execution and delivery of, and the performance by the Company and the Guarantors
of, the Registration Rights Agreement and the Indenture, the Company’s execution
and delivery of, and the performance by the Company of, the DTC Letter of
Representations and the CMI Acquisition Agreement (as defined below), and the
issuance and delivery of the Securities or the Exchange Securities, and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (including the CMI Acquisition Agreement) (i) will not
result in any violation of the provisions of the partnership agreement,
operating agreement, charter or by-laws, as applicable, of Holdings, the Company
or any of its Subsidiaries, (ii) will not conflict with or constitute a breach
of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of Holdings,

 

9

--------------------------------------------------------------------------------


 

the Company or any of its Subsidiaries pursuant to, or require the consent of
any other party to, any Instrument, except for consents required under the
Existing Credit Agreement to complete the CMI Acquisition which will be obtained
if the Bank Amendment becomes effective and except for such conflicts, breaches,
Defaults, Debt Repayment Triggering Events, liens, charges or encumbrances as
would not, individually or in the aggregate, result in a Material Adverse Change
and (iii) will not result in any violation of any law, administrative regulation
or administrative or court decree applicable to Holdings or the Company or any
of its Subsidiaries except for such violations that would not, individually or
in the aggregate, result in a Material Adverse Change.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s or each Guarantor’s execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the DTC Letter of Representations,
the Indenture or the CMI Acquisition Agreement, to which it is a party, or the
issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (including the CMI Acquisition), except such as will be
obtained by the Company or the Guarantors and are in full force and effect under
the Securities Act, the Trust Indenture Act and such as may be required under
state securities laws or the blue sky laws of any jurisdiction in connection
with the purchase and distribution of the Securities by the Initial Purchaser in
the manner contemplated herein and in the Offering Memorandum and in connection
with Holdings’, the Company’s and the Subsidiary Guarantors’ obligations under
the Registration Rights Agreement.  As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
material indebtedness (or any person acting on such holder’s behalf) the right
to require the repurchase, redemption or repayment of all or a portion of such
indebtedness by Holdings or the Company or any of its Subsidiaries.

 

(r)                                    No Material Actions or Proceedings. 
Except as otherwise disclosed in the Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
knowledge of Holdings and the Company, threatened (i) against or affecting
Holdings or the Company or any of the Subsidiaries, (ii) which has as the
subject thereof any property owned or leased by Holdings, the Company or any of
its Subsidiaries, where in any such case (A) there is a reasonable possibility
that such action, suit or proceeding might be determined adversely to Holdings
or the Company or such Subsidiary and (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to result in a Material
Adverse Change or materially and adversely affect the transactions contemplated
by this Agreement.

 

(s)                                  Intellectual Property Rights.  The Company
and its Subsidiaries own, possess or license sufficient trademarks, trade names,
patent rights, copyrights, licenses, approvals, trade secrets and other similar
rights (collectively, “Intellectual Property Rights”) reasonably necessary to
conduct their businesses as now conducted; and the expected expiration of any of
such Intellectual Property Rights would not result in a Material Adverse
Change.  Neither the Company nor any of its Subsidiaries has received any notice
of infringement or conflict with asserted Intellectual Property Rights of
others,

 

10

--------------------------------------------------------------------------------


 

which infringement or conflict, if the subject of an unfavorable decision,
ruling or filing would reasonably be expected to result in a Material Adverse
Change and, except as otherwise disclosed in the Offering Memorandum, neither
the Company nor any of its Subsidiaries is in default under the terms of any
license or similar agreement related to any Intellectual Property Rights
necessary to conduct their business as now conducted or contemplated except as
would not reasonably be expected to result in a Material Adverse Change.

 

(t)                                    All Necessary Permits, Etc.  The Company
and each of its Subsidiaries possess such valid and current certificates,
authorizations or permits issued by the appropriate municipal, state, federal or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses as now conducted except as would not reasonably be expected to result
in a Material Adverse Change, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such license, certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could reasonably be expected to result in a
Material Adverse Change.

 

(u)                                 Regulatory Matters.  To the knowledge of
Holdings, the Company and each Subsidiary Guarantor, none of (i) the Company,
any of its Subsidiaries, or the officers, directors, employees, or agents (as
defined in 42 C.F.R. Part 420 Subpart C and 42 C.F.R. Section 1001.1001(a)(2))
of the Company or any of its Subsidiaries, or (ii) any entity which the Company
or any of its Subsidiaries manages or for which the Company or any of its
Subsidiaries provides billing services (“Managed Entity”) or the employees of
any Managed Entity who are leased from the Company or any of  its Subsidiaries,
has been charged with, or has been or is being investigated with respect to, any
activity (and with respect to the officers, directors, agents and employees of
the Company or any of its Subsidiaries or any employee of any Managed Entity as
described above, only as to any activity during their employment or association
with the Company, any Subsidiary of the Company or any Managed Entity) that
materially contravenes or could materially contravene or constitutes or could
constitute a material violation of any Healthcare Law.  To the knowledge of
Holdings, the Company and each Subsidiary Guarantor, no person who has a direct
or indirect ownership interest of 5% or more (as those terms are defined in 42
C.F.R. Part 420 Subpart C and 42 C.F.R. Section 1001.1001(a)(2)) in the Company
or any Subsidiary, has been charged with, or has been or is being investigated
with respect to, any activity involving the Company or any Subsidiary that
materially contravenes or could materially contravene or constitutes or could
constitute a material violation of any Healthcare Law.  To the actual knowledge
of the officers of the Company, none of the officers, directors and agents of
any Managed Entity has been charged with, or has been or is being investigated
with respect to, any activity during their employment or association with any
Managed Entity that materially contravenes or could materially contravene or
constitutes or could constitute a material violation of any Healthcare Law.  To
the actual knowledge of the officers of the Company, no person who has a direct
or indirect ownership interest of 5% or more (as those terms are defined in 42
C.F.R. Part 420 Subpart C and 42 C.F.R. Section 1001.1001(a)(2)) in a Managed
Entity has been charged with, or has been or is being investigated with respect
to, any activity in connection with the Managed Entity that materially
contravenes or could materially

 

11

--------------------------------------------------------------------------------


 

contravene or constitutes or could constitute a material violation of any
Healthcare Law.  To the knowledge of Holdings, the Company and each Subsidiary
Guarantor, none of the Company, any of its Subsidiaries, any Managed Entity or
any of the officers, directors, employees or agents (as described above) of the
Company or any Subsidiary or any employee of any Managed Entity who is leased
from the Company or any Subsidiary, has engaged in any activity (and with
respect to the officers, directors, agents and employees of the Company or any
Subsidiary or any employee of any Managed Entity as described above, only as to
any activity during their employment or association with the Company, any
Subsidiary or any Managed Entity) that materially contravenes or constitutes a
material violation of any Healthcare Law during their employment or association
with the Company, any Subsidiary, or any Managed Entity.  To the actual
knowledge of the officers of the Company, none of the officers, directors or
agents of any Managed Entity has engaged in any activity during their employment
or association with the Company, any Subsidiary or any Managed Entity that
materially contravenes or constitutes a material violation of any Healthcare
Law.  “Healthcare Law” means the following laws or regulations relating to the
regulation of the health care industry or to payment for services rendered by
healthcare providers:  (i) Sections 1877, 1128, 1128A or 1128B of the Social
Security Act (“SSA”); (ii) any prohibition on the making of any false statement
or misrepresentation of material facts to any governmental agency that
administers a federal or state health care program (including, but not limited
to, Medicare, Medicaid, and the federal Military Health System (“Tricare”);
(iii) the licensure, certification or registration requirements of health care
facilities, services or equipment, including, but not limited to, the
Mammography Quality Standards Act; (iv) any state certificate of need or similar
law governing the establishment of health care facilities or services or the
making of health care capital expenditures; (v) any state law relating to
fee-splitting or the corporate practice of medicine; (vi) any state physician
self-referral prohibition or state anti-kickback law; (vii) any criminal offense
relating to the delivery of, or claim for payment for, a healthcare item or
service under any federal or state health care program; (viii) any federal or
state law relating to the interference with or obstruction of any investigation
into any criminal offense; and (ix) any criminal offense under federal or state
law relating to the unlawful manufacture, distribution, prescription or
dispensing of a controlled substance.

 

(v)                                 Medicare/Medicaid Participation.  To the
knowledge of Holdings, the Company and each Subsidiary, none of the Company, any
of its Subsidiaries, or any existing officers or directors of the Company or the
respective Subsidiary who is expected to be an officer, director, agent (as
defined in 42 C.F.R. Section 1001.1001(a)(2)), or managing employee (as defined
in SSA Section 1126(b) or any regulations promulgated thereunder) of the Company
or the respective Subsidiary:  (1) has had a material civil monetary penalty
assessed against it under Section 1128A of the SSA or any regulations
promulgated thereunder; (2) has been excluded from participation under the
Medicare program or a federal or state health care program; or (3) has been
convicted (as that term in defined in 42 C.F.R. Section 1001.2) of any of the
following categories of offenses as described in SSA Section 1128(a) and (b)(1),
(2), (3) or any regulations promulgated thereunder:  (i) criminal offenses
relating to the delivery of an item or service under Medicare or any federal or
state health care program; (ii) criminal offenses under federal or state law
relating to patient neglect or abuse in connection with

 

12

--------------------------------------------------------------------------------


 

the delivery of a healthcare item or service; criminal offenses under federal or
state law relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of
a healthcare item or service or with respect to any act or omission in a program
operated by or financed in whole or in part by any federal, state or local
governmental agency; (iii) federal or state laws relating to the interference
with or obstruction of any investigation into any criminal offense described
above in this paragraph; or (iv) criminal offenses under federal or state law
relating to the unlawful manufacture, distribution, prescription or dispensing
of a controlled substance. The Company, a Subsidiary, or an entity owned in
whole or in part by the Company or a Subsidiary has a Medicare provider number,
and a participating provider agreement in force with a Medicare Part B carrier,
and materially meets all applicable Medicare conditions of coverage, in each
locale, as applicable, in which the Company, such Subsidiary or such entity
bills directly to Medicare for services furnished by the Company, such
Subsidiary or such entity.  The Company, a Subsidiary, or an entity owned in
whole or in part by the Company or a Subsidiary has a Medicare provider number,
and a participating provider agreement, and materially satisfies all applicable
Medicaid conditions of coverage, in each state, as applicable, in which the
Company, such Subsidiary, or such other entity bills directly to such state’s
Medicaid agency for services provided by the Company, such Subsidiary, or such
other entity for Medicaid patients.

 

(w)                               Title to Properties.  Except as otherwise
disclosed in the Offering Memorandum, the Company and each of its Subsidiaries
has good and marketable title to all their properties and assets reflected as
owned in the financial statements referred to in Section 1(n) above (or
elsewhere in the Offering Memorandum), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except as would not reasonably be expected to result in a Material
Adverse Change.  Any real property, improvements, equipment and personal
property held under lease by the Company or any of its Subsidiaries are held
under valid and enforceable leases, except for such invalidations and
unenforceabilities as would not reasonably be expected to result in a Material
Adverse Change.

 

(x)                                   Material Agreements.  The agreements,
contracts or instruments listed as exhibits to the Annual Report and those
listed in Schedule A attached hereto are the only material agreements, contracts
or instruments binding upon Holdings and/or the Company and its Subsidiaries, or
agreements, contracts or instruments that provide for the payments by Holdings,
the Company or any of its Subsidiaries in excess of $5 million  during the
current fiscal year and any fiscal year ending after the Closing Date.

 

(y)                                 Tax Law Compliance.  The Company and its
Subsidiaries have filed all material federal, state and foreign income and
franchise tax returns required to be filed and have paid all taxes shown on such
returns required to be paid by any of them which are due and payable and, if due
and payable, any related or similar assessment, fine or penalty levied against
any of them.  The Company and each Subsidiary Guarantor has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1(n) above in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company or
any of its

 

13

--------------------------------------------------------------------------------


 

Subsidiaries has not been finally determined, except where such failure would
not reasonably be expected to result in a Material Adverse Change.

 

(z)                                   Company Not an “Investment Company”. 
Holdings and the Company have been advised of the rules and requirements under
the Investment Company Act of 1940, as amended (the “Investment Company Act”). 
None of Holdings or the Company is an “investment company” within the meaning of
Investment Company Act and each of Holdings and the Company will conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

 

(aa)                            Insurance.  Each of the Company and its
Subsidiaries are insured by recognized, financially sound institutions with
policies in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses including, but
not limited to, policies covering real and personal property owned or leased by
the Company and its Subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes.  The Company has no reason to believe that it or any
Subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.  To
the best of the Company’s knowledge, after due inquiry, neither the Company nor
any Subsidiary has been denied any insurance coverage which it has sought or for
which it has applied and there are no claims by the Company or any of its
Subsidiaries under any current insurance policy as to which any insurance
company or institution is denying, or will deny, liability or coverage or
defending under a reservation of rights clause.

 

(bb)                          No Price Stabilization or Manipulation.  None of
the Company, the Guarantors or any of their respective Affiliates has taken or
will take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(cc)                            Solvency.  Holdings, the Company and each of the
Company’s Subsidiaries, taken as a whole, is Solvent.  As used herein, the term
“Solvent” means, with respect to Holdings, the Company and its Subsidiaries,
taken as a whole, on a particular date, that on such date (i) such entity is
able to pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business, (ii) such entity
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such entity’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such entity is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such entity’s assets would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such entity is engaged or is to engage, (iv) the fair value of the assets of
such entity is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such entity and (v) the present fair
salable value of the assets of such entity is not less than the amount that will
be required to pay the probable liability of such entity on its debts as they
become absolute and

 

14

--------------------------------------------------------------------------------


 

matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

(dd)                          No Unlawful Contributions or Other Payments. 
Neither the Company nor any of its Subsidiaries nor, to the best of the
Company’s or any Guarantor’s knowledge, any employee or agent of the Company or
any Subsidiary, has made any contribution or other payment to any official of,
or candidate for, any federal, state or foreign office in violation of any law
or of the character necessary to be disclosed in the Offering Memorandum in
order to make the statements therein not misleading.

 

(ee)                            Company’s Accounting System.  The Company and
each of its Subsidiaries maintains a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii)  transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States of America and to maintain accountability for assets; (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(ff)                                Compliance with Environmental Laws.  Except
as otherwise disclosed in the Offering Memorandum or as would not, individually
or in the aggregate, result in a Material Adverse Change (i)  the Company and
each of its Subsidiaries have all permits, authorizations and approvals required
under any Environmental Laws and are in compliance with their requirements, (ii)
neither the Company nor any of its Subsidiaries, to the knowledge of the
Company, after due inquiry, is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its Subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its Subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its Subsidiaries is in
violation of any Environmental Law; (iii) there is, to the knowledge of the
Company, after due inquiry, no claim, action or cause of action filed with a
court or governmental authority, no investigation with respect to which the
Company or any Subsidiary has received written notice, and no written notice by
any person or entity

 

15

--------------------------------------------------------------------------------


 

alleging potential liability for investigatory costs, cleanup costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Company
or any of its Subsidiaries, now or in the past (collectively, “Environmental
Claims”), pending or, to the best of the Company’s or any Guarantor’s knowledge,
threatened against the Company or any of its Subsidiaries or any person or
entity whose liability for any Environmental Claim the Company or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law; and (iv) to the knowledge of the Company, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of
any Material of Environmental Concern, that reasonably could result in a
violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its Subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its Subsidiaries has retained or assumed either contractually or by
operation of law.

 

(gg)                          ERISA Compliance.  The Company and its
Subsidiaries and any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company, its Subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance in all respects with ERISA or, if not in
compliance, would not reasonably be expected to result in a Material Adverse
Change.  “ERISA Affiliate” means, with respect to the Company or a Subsidiary,
any member of any group of organizations described in Sections 414(b), (c), (m)
or (o) of the Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (the “Code”) of which the Company or such
Subsidiary is a member.  No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its Subsidiaries or any
of their ERISA Affiliates.  No “employee benefit plan” established or maintained
by the Company, its Subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA).  Neither the Company, its
Subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the Code.  Each “employee benefit plan” established
or maintained by the Company, its Subsidiaries or any of their ERISA Affiliates
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.

 

(hh)                          Regulation S Compliance.  The Company, the
Guarantors and their respective Affiliates and all authorized persons acting on
their behalf (other than the Initial Purchaser, as to whom the Company and the
Guarantors make no representation) have complied with and will comply with the
offering restrictions requirements of Regulation S in connection with the
offering of the Securities outside the United States

 

16

--------------------------------------------------------------------------------


 

and, in connection therewith, the Offering Memorandum will contain the
disclosure required by Rule 902(h).

 

(ii)                                  Taxes; Fees.  There are no stamp or other
issuance or transfer taxes or duties or other similar fees or charges required
to be paid in connection with the execution and delivery of this Agreement or
the issuance or sale by the Company of the Securities.

 

(jj)                                  No Labor Disputes.  As of the date hereof,
(i) there is no unfair labor practice complaint pending against the Company or
any of its Subsidiaries or, to the best knowledge of the Company, threatened
against any of them, before the National Labor Relations Board or any state or
local labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its Subsidiaries or, to
the best knowledge of the Company, threatened against any of them, (ii) there is
no material strike, labor dispute, slowdown or stoppage pending against the
Company or any of its Subsidiaries or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries and (iii) the Company
is not aware of any existing, threatened or imminent labor disturbance by the
employees of any of its principal customers, suppliers, manufacturers or
contractors, in each case which is likely to result in a Material Adverse
Change.

 

(kk)                            Brokers. Except for the Initial Purchaser, there
is no broker, finder or other party that is entitled to receive from the Company
any brokerage or finder’s fee or other fee or commission as a result of
offering, issuance and sale of the Notes contemplated by this Agreement.

 

(ll)                                  No Outstanding Loans or Other
Indebtedness.  There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of their families, except
as disclosed in the Offering Memorandum.

 

(mm)                      CMI Acquisition Agreement.  The CMI Acquisition has
been duly authorized by the Company and, to the knowledge of the Company, CMI. 
The stock purchase agreement relating to the CMI Acquisition, dated February 13,
2004 (the “CMI Acquisition Agreement”) has been duly authorized and is a valid
and binding agreement of the Company and, to the knowledge of the Company, CMI,
enforceable against the Company and, to the knowledge of the Company, CMI in
accordance with its terms, except as rights to indemnification thereunder may be
limited by applicable law and except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchaser pursuant to this Agreement or to counsel for
the Initial

 

17

--------------------------------------------------------------------------------


 

Purchaser shall be deemed to be a representation and warranty by the Company or
such Guarantor to the Initial Purchaser as to the matters set forth therein.

 


SECTION 2.                                            PURCHASE, SALE AND
DELIVERY OF THE SECURITIES.

 

(a)                                  The Securities.  On the basis of the
representations and warranties contained in this Agreement, and subject to the
terms and conditions herein, the Company agrees to issue and sell, and the
Initial Purchaser agrees to purchase from the Company, $25,000,000 aggregate
principal amount of Notes at a purchase price of  $24,375,000.00 payable on the
Closing Date.

 

(b)                                 The Closing Date.  Delivery of certificates
for the Securities in definitive form to be issued and sold to the Initial
Purchaser (and payment of the purchase price therefor) shall be made at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York
10022-6069 (or such other place as may be agreed to by the Company and the
Initial Purchaser) at 9:00 a.m. New York City time, on March 8, 2004, or such
other time and date as the Company and the Initial Purchaser shall mutually
agree upon (the time and date of such closing are called the “Closing Date”).

 

(c)                                  Delivery of the Notes.  The Company shall
deliver, or cause to be delivered to the Initial Purchaser, certificates for the
Notes at the Closing Date against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor.  The
certificates for the Notes shall be in such denominations and registered in the
name of the Depositary or its nominee, pursuant to the DTC Letter of
Representations, and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as the Initial
Purchaser may designate.  Time shall be of the essence.

 

(d)                                 Delivery of Offering Memorandum to the
Initial Purchaser.  Not later than 12:00 p.m. on the second business day
following the date of this Agreement, the Company shall deliver or cause to be
delivered copies of the Offering Memorandum in such quantities and at such
places as the Initial Purchaser shall reasonably request.

 

(e)                                  Initial Purchaser as Qualified
Institutional Buyer.  The Initial Purchaser represents and warrants to, and
agrees with, the Company that (i) it is a “qualified institutional buyer” within
the meaning of Rule 144A (a “Qualified Institutional Buyer”), and (ii) with
respect to those Securities sold in reliance on Regulation S, (A) has not
engaged and will not engage in any direct selling efforts within the meaning of
Regulation S and (B) has complied and will comply with the offering restrictions
requirements of Regulations S.

 

18

--------------------------------------------------------------------------------


 


SECTION 3.                                            COVENANTS.  THE COMPANY
AND THE GUARANTORS UNDERTAKE, JOINTLY AND SEVERALLY, TO COOPERATE WITH THE
INITIAL PURCHASER AND PROVIDE INFORMATION REQUIRED BY THE INITIAL PURCHASER IN
CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES TO SUBSEQUENT PURCHASERS. 
THE COMPANY AND EACH GUARANTOR FURTHER JOINTLY AND SEVERALLY COVENANT AND AGREE
WITH THE INITIAL PURCHASER AS FOLLOWS:

 

(a)                                  The Initial Purchaser’s Review of Proposed
Amendments and Supplements.   Prior to amending or supplementing the Offering
Memorandum (including any amendment or supplement through incorporation by
reference of any report filed under the Exchange Act), the Company shall furnish
to the Initial Purchaser for review a copy of each such proposed amendment or
supplement, and the Company shall not use any such proposed amendment or
supplement to which the Initial Purchaser reasonably objects in writing within 3
business days (with advice from its independent counsel).

 

(b)                                 Amendments and Supplements to the Offering
Memorandum and Other Securities Act Matters.  If, prior to the completion of the
placement of the Securities by the Initial Purchaser with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Offering Memorandum in order to make the
statements therein, in the light of the circumstances when the Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
opinion of the Initial Purchaser or counsel for the Initial Purchaser it is
otherwise necessary to amend or supplement the Offering Memorandum to comply
with law, the Company agrees to promptly prepare (subject to Section 3(a)
hereof), and furnish at its own expense to the Initial Purchaser, amendments or
supplements to the Offering Memorandum so that the statements in the Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Offering Memorandum is delivered to a Subsequent
Purchaser, be misleading or so that the Offering Memorandum, as amended or
supplemented, will comply with law.

 

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3(b).

 

(c)                                  Copies of the Offering Memorandum.  The
Company agrees to furnish the Initial Purchaser, without charge, as many copies
of the Offering Memorandum and any amendments and supplements thereto as it
shall have reasonably requested prior to or at the time of the original printing
of the Offering Memorandum or any amendment or supplement thereto.

 

(d)                                 Blue Sky Compliance.  Holdings, the Company
and the Subsidiary Guarantors shall cooperate with the Initial Purchaser and
counsel for the Initial Purchaser to qualify or register the Securities for sale
under (or obtain exemptions from the application of) the Blue Sky or state
securities laws of those jurisdictions designated by the Initial Purchaser,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities.  Holdings, the Company and the Subsidiary Guarantors shall
not be required

 

19

--------------------------------------------------------------------------------


 

to qualify as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. 
Holdings and the Company will advise the Initial Purchaser promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, Holdings, the Company and the Subsidiary Guarantors shall use
their reasonable best efforts to obtain the withdrawal thereof at the earliest
possible moment.

 

(e)                                  Depositary.  The Company will cooperate
with the Initial Purchaser and use its reasonable best efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
the Depositary.

 

(f)                                    Additional Issuer Information.  Prior to
the completion of the placement of the Securities by the Initial Purchaser with
the Subsequent Purchasers, the Company, or, if permitted by the Exchange Act,
Holdings, shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act;
provided that if such filings are being made by Holdings, rather than by the
Company, such filings shall adequately disclose the Company’s results of
operations and financial condition in the “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” section in at least such
detail as would be required if the Company were filing such report.  In
addition, at any time Holdings or the Company is not subject to Section 13 or 15
of the Exchange Act, Holdings and the Company covenant that they will furnish,
at their expense, upon request, to registered holders of Securities within the
time periods specified in the Exchange Act (i) all quarterly and annual reports
that would be required to be filed with the Commission on Forms 10-Q and 10-K if
Holdings or the Company were required to file such Forms, (including, in each
case, financial information and a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and, with respect to the annual
information only, a report on the annual financial statements by Holdings’ and
the Company’s certified independent accountants); and (ii) all current reports
that would be required to be filed with the Commission on Form 8-K if Holdings
or the Company were required to file such reports.  In addition, following the
date the Company is required to consummate the exchange offer contemplated by
the Registration Rights Agreement, whether or not required by the Commission,
Holdings and the Company will file a copy of all of the information and reports
referred to in clauses (i) and (ii) above with the Commission for public
availability within the time periods specified in the Commission’s rules and
regulations (unless the Commission will not accept such a filing) and make such
information available to securities analysts and prospective purchasers of
Securities upon request.  In addition, the Company and the Guarantors agree
that, for so long as Securities (but not the Exchange Securities) remain
outstanding, they will furnish to holders and beneficial owners of Securities
and to securities analysts and prospective purchasers of Securities, upon their
request, the information (together with the documents referred to in the second
sentence of this paragraph, the “Additional Issuer Information”) required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

20

--------------------------------------------------------------------------------


 

(g)                                 [Intentionally Omitted]

 

(h)                                 Future Reports to the Initial Purchaser. 
For so long as any Securities or Exchange Securities remain outstanding,
Holdings and the Company will furnish to the Initial Purchaser (i) as soon as
reasonably practicable after the end of each fiscal year, copies of the Annual
Report of Holdings and the Company containing the balance sheet of Holdings and
the Company as of the close of such fiscal year and statements of income,
stockholders’ equity and cash flows for the year then ended and the opinion
thereon of Holdings’ and the Company’s independent public or certified public
accountants; (ii) as soon as reasonably practicable after the filing thereof,
copies of each proxy statement, Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other report filed by Holdings and the
Company with the Commission; and (iii) as soon as available, copies of any
report or communication of Holdings and the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities).

 

(i)                                     No Integration.  Each of Holdings and
the Company agrees that it will not and will cause its affiliates not to, make
any offer or sale of securities of any class if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the issuance and sale of the
Securities by the Company to the Initial Purchaser, (ii) the resale of the
Securities by the Initial Purchaser to Subsequent Purchasers or (iii) the resale
of the Securities by such Subsequent Purchaser to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(2) thereof
or by Rule 144A or by Regulation S thereunder or otherwise.

 

(j)                                     Legended Securities.  Each certificate
for a Note will bear the legend substantially in the form set forth in the
section of the Offering Memorandum entitled “Notice to Investors” for the time
period and upon the other terms stated therein.

 


(K)                                  PORTAL.  THE COMPANY WILL USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH NOTES WHEN ISSUED TO BE ELIGIBLE FOR THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. PORTAL MARKET (THE “PORTAL
MARKET”).

 


(L)                                     RATING OF SECURITIES.  THE COMPANY SHALL
TAKE ALL REASONABLE ACTION NECESSARY TO ENABLE STANDARD & POOR’S RATINGS
SERVICES, A DIVISION OF MCGRAW HILL, INC. (“S&P”), AND MOODY’S INVESTOR
SERVICES, INC. (“MOODY’S”) TO PROVIDE THEIR RESPECTIVE CREDIT RATINGS TO THE
SECURITIES.

 

(m)                               Marketing. The Company and the Guarantors
shall, if reasonably requested by the Initial Purchaser, assist in marketing the
Securities following the date of this Agreement, which marketing assistance
shall include, but not be limited to, (i) assisting in the preparation of
marketing materials and supplementing and updating any such materials, (ii)
having the senior management and directors of the Company and the Guarantors
selected by the Initial Purchaser (in consultation with you) participate, at the
Initial Purchaser’s reasonable request, in presentations (including “one-on-one”
meetings) with proposed purchasers of the Securities and (iii) promptly, upon
the Initial Purchaser’s

 

21

--------------------------------------------------------------------------------


 

reasonable request, providing, and causing the Guarantors to provide, to the
Initial Purchaser all information deemed reasonably necessary by the Initial
Purchaser to successfully sell any  Notes, including, but not limited to,
information and projections prepared by the Company or the Guarantors or on
behalf of any of the Company or the Guarantors relating to the CMI Acquisition.

 

The Initial Purchaser, may, in its sole discretion, waive in writing the
performance by Holdings or the Company of any one or more of the foregoing
covenants or extend the time for their performance.

 


SECTION 4.                                            PAYMENT OF EXPENSES.  THE
COMPANY AGREES, AND HOLDINGS SHALL CAUSE THE COMPANY, TO PAY ALL REASONABLE
COSTS, FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER AND IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING WITHOUT LIMITATION (I) ALL NECESSARY ISSUE, TRANSFER AND OTHER
STAMP TAXES IN CONNECTION WITH THE ISSUANCE AND SALE OF THE SECURITIES TO THE
INITIAL PURCHASER, (II) ALL REASONABLE FEES AND EXPENSES OF THE COMPANY’S AND
THE GUARANTORS’ COUNSEL, INDEPENDENT PUBLIC OR CERTIFIED PUBLIC ACCOUNTANTS AND
OTHER ADVISORS, (III) ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, PRINTING, FILING, SHIPPING AND DISTRIBUTION OF EACH PRELIMINARY
OFFERING MEMORANDUM AND THE OFFERING MEMORANDUM (INCLUDING FINANCIAL
STATEMENTS), AND ALL AMENDMENTS AND SUPPLEMENTS THERETO, (IV) ALL FILING FEES,
REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE COMPANY, THE GUARANTORS
OR THE INITIAL PURCHASER IN CONNECTION WITH QUALIFYING OR REGISTERING (OR
OBTAINING EXEMPTIONS FROM THE QUALIFICATION OR REGISTRATION OF) ALL OR ANY PART
OF THE SECURITIES FOR OFFER AND SALE UNDER THE BLUE SKY LAWS AND, IF REQUESTED
BY AN INITIAL PURCHASER, PREPARING AND PRINTING A “BLUE SKY SURVEY” OR
MEMORANDUM, AND ANY SUPPLEMENTS THERETO, ADVISING SUCH INITIAL PURCHASER OF SUCH
QUALIFICATIONS, REGISTRATIONS AND EXEMPTIONS, SUCH FEES AND EXPENSES UNDER THIS
CLAUSE (IV) NOT TO EXCEED $10,000 IN THE AGGREGATE, (V) THE REASONABLE FEES AND
EXPENSES OF THE TRUSTEE, INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL FOR THE
TRUSTEE IN CONNECTION WITH THE INDENTURE, THE SECURITIES AND THE EXCHANGE
SECURITIES, (VI) ALL FEES AND EXPENSES (INCLUDING REASONABLE FEES AND EXPENSES
OF COUNSEL) OF THE COMPANY IN CONNECTION WITH APPROVAL OF THE SECURITIES BY THE
DEPOSITARY FOR “BOOK-ENTRY” TRANSFER, AND (VII) THE PERFORMANCE BY COMPANY OF
ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT.  EXCEPT AS PROVIDED IN THIS
SECTION 4, SECTION 6, SECTION 8 AND SECTION 9 HEREOF, THE INITIAL PURCHASER
SHALL PAY ITS OWN EXPENSES, INCLUDING THE FEES AND DISBURSEMENTS OF ITS COUNSEL,
AND SHALL BE RESPONSIBLE FOR ALL ROADSHOW RELATED COSTS.

 


SECTION 5.                                            CONDITIONS TO THE
OBLIGATIONS OF THE INITIAL PURCHASER.  THE OBLIGATION OF THE INITIAL PURCHASER
TO PURCHASE AND PAY FOR THE NOTES AS PROVIDED HEREIN ON THE CLOSING DATE SHALL
BE SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF
THE COMPANY AND EACH GUARANTOR SET FORTH IN SECTION 1 HEREOF AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE AS THOUGH THEN MADE, TO THE TIMELY PERFORMANCE
BY THE COMPANY AND EACH GUARANTOR OF ITS COVENANTS AND OTHER OBLIGATIONS
HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL CONDITIONS:

 

(a)                                  Accountants’ Comfort Letter.  On the date
hereof, the Initial Purchaser shall have received from each of
PricewaterhouseCoopers LLP, independent public or certified public accountants
for Holdings and Herbein + Company, Inc., public or certified public accountants
letters dated the date hereof addressed to the Initial

 

22

--------------------------------------------------------------------------------


 

Purchaser, in form and substance reasonably satisfactory to the Initial
Purchaser, containing statements and information of the type ordinarily included
in accountant’s “comfort letters” to the Initial Purchaser, delivered according
to Statement of Auditing Standards Nos. 71, 72, 76 and 100 (or any successor
bulletins), with respect to the audited and unaudited financial statements and
other financial information included or incorporated by reference in the
Offering Memorandum.

 

(b)                                 Opinion of Counsel for the Company.  On the
Closing Date, the Initial Purchaser shall have received an opinion letter,
reasonably satisfactory to the Initial Purchaser, from Kaye Scholer LLP, counsel
for the Company, dated as of such Closing Date, in substantially the same form
attached as Exhibit A.

 

(c)                                  Opinion of General Counsel for the
Company.  On the Closing Date, the Initial Purchaser shall have received an
opinion letter, reasonably satisfactory to the Initial Purchaser, from Marilyn
U. MacNiven-Young, General Counsel for the Company, dated as of such Closing
Date, in substantially the same form attached as Exhibit B.

 

(d)                                 Opinion of Regulatory Counsel for the
Company.  On the Closing Date, the Initial Purchaser shall have received an
opinion letter from Davis Wright Tremaine LLP, regulatory counsel for the
Company, dated as of such Closing Date, in the form attached as Exhibit C.

 

(e)                                  Opinion of Counsel for the Initial
Purchaser.  On the Closing Date, the Initial Purchaser shall have received an
opinion letter, reasonably satisfactory to the Initial Purchaser, from Shearman
& Sterling LLP, counsel for the Initial Purchaser dated as of the Closing Date,
with respect to certain matters in form and substance satisfactory to the
Initial Purchaser.

 

(f)                                    Officers’ Certificate.  On the Closing
Date, each of Holdings and the Company shall deliver to the Initial Purchaser
written certificates, executed by the Chief Executive Officer, President,
Executive Vice President or Senior Vice President of each of Holdings and the
Company, as the case may be, and the Chief Financial Officer or Chief Accounting
Officer of each of Holdings and the Company, as the case may be, dated as of the
Closing Date, to the effect that:

 

(I)                                     FOR THE PERIOD FROM AND AFTER THE DATE
OF THIS AGREEMENT AND PRIOR TO THE CLOSING DATE, TO THEIR KNOWLEDGE, AFTER DUE
INQUIRY, THERE HAS NOT OCCURRED ANY MATERIAL ADVERSE CHANGE;

 

(II)                                  FOR THE PERIOD FROM THE DATE OF THIS
AGREEMENT AND PRIOR TO THE CLOSING DATE, THERE SHALL NOT HAVE BEEN ANY
DOWNGRADING FROM THE RATINGS OF B3 BY MOODY’S AND B- BY S&P (IN EACH CASE WITH A
“NEGATIVE OUTLOOK” BY SUCH RATING AGENCIES) ON THE SECURITIES, NOR SHALL ANY
NOTICE (OTHER THAN THAT WHICH IS CONTAINED IN S&P’S RATINGS RELEASE DATED
FEBRUARY 5, 2004 AND MOODY’S RATING RELEASE DATED FEBRUARY 18, 2004, IN EACH
CASE, RELATING TO THE COMPANY) HAVE BEEN GIVEN FROM SUCH RATING AGENCIES OF ANY
INTENDED OR POTENTIAL DOWNGRADING, OR OF

 

23

--------------------------------------------------------------------------------


 

ANY REVIEW FOR A POSSIBLE CHANGE THAT DOES NOT INDICATE THE DIRECTION OF THE
POSSIBLE CHANGE IN ANY SUCH RATINGS;

 

(III)                               THE REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY AND EACH GUARANTOR, AS THE CASE MAY BE, AND SET FORTH
IN SECTION 1 OF THIS AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL
ADVERSE CHANGE” SET FORTH THEREIN) WITH THE SAME FORCE AND EFFECT AS THOUGH
EXPRESSLY MADE ON AND AS OF THE CLOSING DATE; AND

 

(IV)                              THE COMPANY AND THE GUARANTORS HAVE COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL THE AGREEMENTS AND SATISFIED ALL THE
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR PRIOR TO THE CLOSING
DATE.

 

(g)                                 E&Y Comfort Letter and Bring-down Comfort
Letters.  On the Closing Date the Initial Purchaser shall have received (i) from
Ernst & Young LLP, independent public or certified public accountants, a letter
dated the date hereof addressed to the Initial Purchaser, in form and substance
reasonably satisfactory to the Initial Purchaser, containing statements and
information of the type ordinarily included in accountant’s “comfort letters” to
the Initial Purchaser, delivered according to Statement of Auditing Standards
Nos. 71, 72, 76 and 100 (or any successor bulletins), with respect to the
audited and unaudited financial statements of the business to be acquired in the
CMI Acquisition included or incorporated by reference in the Offering Memorandum
and (ii) from PricewaterhouseCoopers LLP, independent public or certified public
accountants for Holdings, a letter dated the Closing Date, in form and substance
satisfactory to the Initial Purchaser, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date.

 

(h)                                 Registration Rights Agreement.  The Company
and the Guarantors shall enter into the Registration Rights Agreement and
deliver to the Initial Purchaser executed counterparts thereof.

 

(i)                                     Additional Documents.  On or before the
Closing Date, the Company shall deliver to the Initial Purchaser and counsel for
the Initial Purchaser such information and documents as the Initial Purchaser
and such counsel may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

(j)                                     Ratings.  There shall not have been any
downgrading from the ratings of B3 by Moody’s and B- by S&P (in each case with a
“negative outlook” by such rating agencies) on the Securities, nor shall any
notice (other than that which is contained in S&P’s ratings release dated
February 5, 2004 and Moody’s rating release dated February 18, 2004, in each
case, relating to the Company) have been given by such rating agencies

 

24

--------------------------------------------------------------------------------


 

of any intended or potential downgrading, or of any review for a possible change
that does not indicate the direction of the possible change in any such ratings.


 

(k)                                  CMI Acquisition Agreement. The CMI
Acquisition Agreement shall be in full force and effect.


 


SECTION 6.                                            REIMBURSEMENT OF INITIAL
PURCHASER’S EXPENSES.    THE COMPANY ALSO AGREES TO, AND HOLDINGS AGREES TO
CAUSE THE COMPANY TO, REIMBURSE THE INITIAL PURCHASER FOR UPON DEMAND FOR ALL
REASONABLE OUT-OF-POCKET EXPENSES THAT SHALL HAVE BEEN INCURRED BY THE INITIAL
PURCHASER IN CONNECTION WITH THE PROPOSED OFFERING AND SALE OF THE SECURITIES
(INCLUDING THE FEES AND EXPENSES OF ITS COUNSEL) IN AN AMOUNT OF $112,500,
PROVIDED, HOWEVER, THAT, IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 5
OR SECTION 10, OR IF THE ISSUANCE AND SALE TO THE INITIAL PURCHASER OF THE
SECURITIES ON THE CLOSING DATE IS NOT CONSUMMATED BECAUSE OF ANY REFUSAL,
INABILITY OR FAILURE ON THE PART OF THE COMPANY TO PERFORM ANY AGREEMENT HEREIN
OR TO COMPLY WITH ANY PROVISION HEREOF, THE COMPANY AGREES TO, AND HOLDINGS
AGREES TO CAUSE THE COMPANY TO, REIMBURSE THE INITIAL PURCHASER UPON DEMAND FOR
ALL REASONABLE OUT-OF-POCKET EXPENSES THAT SHALL HAVE BEEN INCURRED BY THE
INITIAL PURCHASER IN CONNECTION WITH THE PROPOSED OFFERING AND SALE OF THE
SECURITIES.

 


SECTION 7.                                            OFFER, SALE AND RESALE
PROCEDURES.  THE INITIAL PURCHASER, ON THE ONE HAND, AND HOLDINGS AND THE
COMPANY, ON THE OTHER HAND, HEREBY ESTABLISH AND AGREE TO OBSERVE THE FOLLOWING
PROCEDURES IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES:

 

(a)                                  Offers and Sales Only to Qualified
Institutional Buyers and Non-U.S. Persons.  Offers and sales of the Securities
will be made only by the Initial Purchaser or Affiliates thereof qualified to do
so in the jurisdictions in which such offers or sales are made.  Each such offer
or sale shall only be made (A) to persons whom the offeror or seller reasonably
believes to be qualified institutional buyers (as defined in Rule 144A under the
Securities Act) or (B) non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S under the Securities Act, upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

 

(b)                                 No General Solicitation.  The Securities
will be offered by approaching prospective Subsequent Purchasers on an
individual basis.  No general solicitation or general advertising (within the
meaning of Rule 502(c) under the Securities Act) will be used in the United
States in connection with the offering of the Securities.

 

(c)                                  Restrictions on Transfer.  Upon original
issuance by the Company, and until such time as the same is no longer required
under the applicable requirements of the Securities Act, the Notes (and all
securities issued in exchange therefor or in substitution thereof, other than
the Exchange Securities) shall bear a legend substantially in the form contained
in the section entitled “Notice to Investors” in the Offering Memorandum.

 

Following the sale of the Securities by the Initial Purchaser to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchaser shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including

 

25

--------------------------------------------------------------------------------


 

any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security.

 


SECTION 8.                                            INDEMNIFICATION.

 

(a)                                  Indemnification of the Initial Purchaser. 
Each of Holdings, the Company and each of the Subsidiary Guarantors jointly and
severally agrees to indemnify and hold harmless the Initial Purchaser, its
directors, officers and employees, and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act against any loss, claim, damage, liability or
expense, as incurred, to which such Initial Purchaser or such controlling person
may become subject, under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of Holdings and the Company), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based (i) upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum or
the Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; or (ii) in whole or in part upon any inaccuracy in
the representations and warranties of the Company or any Guarantor contained
herein; or (iii) in whole or in part upon any failure of the Company or any
Guarantor to perform its obligations hereunder or under law; or (iv) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by
clause (i) above to the extent such loss, claim, damage, liability or expense is
not covered in items (i) through (iii) (subject to the limitations set forth
below), provided that none of the Company or any Guarantor shall be liable under
this clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse such Initial Purchaser and each such
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Initial Purchaser) as such expenses are
reasonably incurred by such Initial Purchaser or such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchaser expressly for use
in any Preliminary Offering Memorandum or the Offering Memorandum (or any
amendment or supplement thereto).  The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that Holdings or the
Company and the Subsidiary Guarantors may otherwise have.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Indemnification of the Company and the
Guarantors and their Directors and Officers.  The Initial Purchaser agrees to
indemnify and hold harmless Holdings and the Company and each of their
respective directors and each person, if any, who controls the Company or
Holdings within the meaning of the Securities Act or the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which Holdings or
the Company or any such director, or controlling person may become subject,
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein in the light of the
circumstances under which they were made not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Memorandum or the Offering Memorandum (or any amendment or supplement thereto),
in reliance upon and in conformity with written information furnished to the
Company by the Initial Purchaser expressly for use therein; and to reimburse
Holdings and the Company or any such director or controlling person for any
legal and other expenses reasonably incurred by Holdings or the Company or any
such director or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.  Holdings and the Company hereby acknowledge that the only
information that the Initial Purchaser has furnished to the Company expressly
for use in any Preliminary Offering Memorandum or the Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth in (A) the
sixth full paragraph on introductory page ii of the Offering Memorandum relating
to stabilizing transactions, (B) the third sentence under the caption “Risk
Factors—Risks Relating to the Notes —You cannot be sure that an active trading
market will develop for the Notes,” and (C) the first sentence of the third
paragraph, the first three sentences of the fourth paragraph, the third sentence
of the sixth paragraph and the seventh paragraph under the caption “Plan of
Distribution” in the Offering Memorandum; and the Initial Purchaser confirms
that such statements are correct. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that the Initial Purchaser
may otherwise have.

 

(c)                                  Notifications and Other Indemnification
Procedures.  Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 8 or to
the extent it is not prejudiced as a proximate result of such failure.  In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to

 

27

--------------------------------------------------------------------------------


 

participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (the Initial Purchaser in the case of Section 8 and Section 9),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d)                                 Settlements.  The indemnifying party under
this Section 8 shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final non-appealable judgment for the plaintiff, the indemnifying party agrees
to indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment.  Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the final terms of such
proposed settlement as soon as practicable prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes an

 

28

--------------------------------------------------------------------------------


 

unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.

 


SECTION 9.                                            CONTRIBUTION.  IF THE
INDEMNIFICATION PROVIDED FOR IN SECTION 8 IS FOR ANY REASON HELD TO BE
UNAVAILABLE TO OR OTHERWISE INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY
IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO
THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AGGREGATE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY, AS INCURRED, AS A RESULT OF ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO THEREIN (I) IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY
HOLDINGS, THE COMPANY AND THE SUBSIDIARY GUARANTORS, ON THE ONE HAND, AND THE
INITIAL PURCHASER, ON THE OTHER HAND, FROM THE OFFERING OF THE SECURITIES
PURSUANT TO THIS AGREEMENT OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I)
ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT
ALSO THE RELATIVE FAULT OF HOLDINGS AND THE COMPANY AND THE SUBSIDIARY
GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON THE OTHER HAND, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS OR INACCURACIES IN THE
REPRESENTATIONS AND WARRANTIES HEREIN WHICH RESULTED IN SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY HOLDINGS AND THE COMPANY AND
THE SUBSIDIARY GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON THE
OTHER HAND, IN CONNECTION WITH THE OFFERING OF THE SECURITIES PURSUANT TO THIS
AGREEMENT SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS AS THE TOTAL
NET PROCEEDS, IF ANY, FROM THE OFFERING OF THE SECURITIES PURSUANT TO THIS
AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE TOTAL
DISCOUNT, IF ANY, RECEIVED BY THE INITIAL PURCHASER BEAR TO THE AGGREGATE
INITIAL OFFERING PRICE OF THE SECURITIES.  THE RELATIVE FAULT OF THE COMPANY AND
THE SUBSIDIARY GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASER, ON THE
OTHER HAND, SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT OR ANY SUCH INACCURATE OR ALLEGED
INACCURATE REPRESENTATION OR WARRANTY RELATES TO INFORMATION SUPPLIED BY
HOLDINGS, THE COMPANY OR THE SUBSIDIARY GUARANTORS, ON THE ONE HAND, OR THE
INITIAL PURCHASER, ON THE OTHER HAND, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.  The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided that no additional
notice shall be required with respect to any action for which notice has been
given under Section 8(c) for purposes of indemnification.

 

The Company, the Guarantors and the Initial Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 9.

 

29

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 9, the Initial Purchaser shall
not be required to contribute any amount in excess of the discount received by
the Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 9, each director, officer and employee of the Initial Purchaser and
each person, if any, who controls the Initial Purchaser within the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Initial Purchaser, and each director of Holdings and the
Company and each person, if any, who controls Holdings and the Company within
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as Holdings and the Company.

 


SECTION 10.                                      TERMINATION OF THIS AGREEMENT. 
ON OR PRIOR TO THE CLOSING DATE THIS AGREEMENT MAY BE TERMINATED BY THE INITIAL
PURCHASER BY NOTICE GIVEN TO THE COMPANY IF AT ANY TIME (I) TRADING OR QUOTATION
IN ANY OF THE COMPANY’S SECURITIES SHALL HAVE BEEN SUSPENDED OR LIMITED BY THE
COMMISSION OR BY THE NASDAQ NATIONAL MARKET OR NYSE, OR TRADING IN SECURITIES
GENERALLY ON EITHER THE NASDAQ STOCK MARKET OR THE NEW YORK STOCK EXCHANGE SHALL
HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM OR MAXIMUM PRICES SHALL HAVE BEEN
GENERALLY ESTABLISHED ON ANY OF SUCH STOCK EXCHANGES BY THE COMMISSION OR THE
NASD; (II) A GENERAL BANKING MORATORIUM SHALL HAVE BEEN DECLARED BY ANY FEDERAL,
NEW YORK OR DELAWARE AUTHORITY; (III) THERE SHALL HAVE OCCURRED ANY OUTBREAK OR
ESCALATION OF NATIONAL OR INTERNATIONAL HOSTILITIES OR ANY CRISIS OR CALAMITY,
OR ANY SUBSTANTIAL CHANGE IN THE UNITED STATES OR INTERNATIONAL FINANCIAL
MARKETS, OR ANY SUBSTANTIAL CHANGE OR DEVELOPMENT INVOLVING A PROSPECTIVE
SUBSTANTIAL CHANGE IN UNITED STATES’ OR INTERNATIONAL POLITICAL, FINANCIAL OR
ECONOMIC CONDITIONS, AS IN THE JUDGMENT OF THE INITIAL PURCHASER IS MATERIAL AND
ADVERSE AND MAKES IT IMPRACTICABLE TO MARKET THE SECURITIES IN THE MANNER AND ON
THE TERMS DESCRIBED IN THE OFFERING MEMORANDUM OR TO ENFORCE CONTRACTS FOR THE
SALE OF SECURITIES OR (IV) IN THE REASONABLE JUDGMENT OF THE INITIAL PURCHASER
THERE SHALL HAVE OCCURRED ANY MATERIAL ADVERSE CHANGE.  ANY TERMINATION PURSUANT
TO THIS SECTION 10 SHALL BE WITHOUT LIABILITY ON THE PART OF (A) THE COMPANY TO
THE INITIAL PURCHASER, EXCEPT THAT THE COMPANY SHALL BE OBLIGATED TO REIMBURSE
THE EXPENSES OF THE INITIAL PURCHASER PURSUANT TO SECTIONS 4 AND  6 HEREOF, (B) 
THE INITIAL PURCHASER TO THE COMPANY, OR (C) OF ANY PARTY HERETO TO ANY OTHER
PARTY EXCEPT THAT THE PROVISIONS OF SECTION 8 AND SECTION 9 SHALL AT ALL TIMES
BE EFFECTIVE AND SHALL SURVIVE SUCH TERMINATION.

 


SECTION 11.                                      REPRESENTATIONS AND INDEMNITIES
TO SURVIVE DELIVERY.  THE RESPECTIVE INDEMNITIES, AGREEMENTS, REPRESENTATIONS,
WARRANTIES AND OTHER STATEMENTS OF HOLDINGS AND THE COMPANY OF THEIR OFFICERS
AND OF THE INITIAL PURCHASER SET FORTH IN OR MADE PURSUANT TO THIS AGREEMENT
WILL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION MADE BY OR
ON BEHALF OF THE INITIAL PURCHASER, HOLDINGS OR THE COMPANY OR ANY OF ITS OR
THEIR PARTNERS, OFFICERS OR DIRECTORS OR ANY CONTROLLING PERSON, AS THE CASE MAY
BE, AND WILL SURVIVE DELIVERY OF AND PAYMENT FOR THE SECURITIES SOLD HEREUNDER
AND ANY TERMINATION OF THIS AGREEMENT.

 


SECTION 12.                                      NOTICES.  ALL COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED, HAND DELIVERED OR BY
FACSIMILE AND CONFIRMED TO THE PARTIES HERETO AS FOLLOWS:

 

30

--------------------------------------------------------------------------------


 

If to the Initial Purchaser:

 

 

 

Banc of America Securities LLC

 

9 West 57th Street

 

New York, NY  10019

 

Facsimile:  212-583-8567

 

Attention:  Legal Department

 

 

with a copy to:

 

 

 

Shearman & Sterling LLP

 

599 Lexington Avenue

 

New York, NY  10022

 

Facsimile:  212-848-7179

 

Attention:  James S. Scott, Sr.

 

 

If to the Company or Holdings:

 

 

 

InSight Health Services Corp.

 

26250 Enterprise Court

 

Suite 100

 

Lake Forest, CA  92630

 

Facsimile:  949-462-3703

 

Attention:  General Counsel

 

 

with copies to:

 

 

 

J.W. Childs Associates, L.P.

 

111 Huntington Avenue

 

Suite 2900

 

Boston, MA  02199

 

Facsimile:  617-753-1101

 

Attention:  Edward D. Yun

 

 

and to:

 

 

 

 

The Halifax Group, L.L.C.

 

1133 Connecticut Avenue N.W.

 

Suite 700

 

Washington, D.C.  20036

 

Facsimile:  202-296-7133

 

Attention:  David W. Dupree

 

31

--------------------------------------------------------------------------------


 

and to:

 

 

 

 

Kaye Scholer LLP

 

245 Park Avenue

 

New York, NY 10022

 

Facsimile:  212-836-8689

 

Attention:  Stephen C. Koval, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 


SECTION 13.                                      SUCCESSORS.  THIS AGREEMENT
WILL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND TO THE
BENEFIT OF THE EMPLOYEES, OFFICERS AND DIRECTORS AND CONTROLLING PERSONS
REFERRED TO IN SECTION 8 AND SECTION 9, AND IN EACH CASE THEIR RESPECTIVE
SUCCESSORS, AND NO OTHER PERSON WILL HAVE ANY RIGHT OR OBLIGATION HEREUNDER. 
THE TERM “SUCCESSORS” SHALL NOT INCLUDE ANY PURCHASER OF THE SECURITIES AS SUCH
FROM THE INITIAL PURCHASER BY REASON OF SUCH PURCHASE.

 


SECTION 14.                                      PARTIAL UNENFORCEABILITY.  THE
INVALIDITY OR UNENFORCEABILITY OF ANY SECTION, PARAGRAPH OR PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER SECTION,
PARAGRAPH OR PROVISION HEREOF.  IF ANY SECTION, PARAGRAPH OR PROVISION OF THIS
AGREEMENT IS FOR ANY REASON DETERMINED TO BE INVALID OR UNENFORCEABLE, THERE
SHALL BE DEEMED TO BE MADE SUCH MINOR CHANGES (AND ONLY SUCH MINOR CHANGES) AS
ARE NECESSARY TO MAKE IT VALID AND ENFORCEABLE.

 


SECTION 15.                                      GOVERNING LAW; CONSENT TO
JURISDICTION.

 

(a)                                  Governing Law Provisions.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE.

 

(b)                                 Consent to Jurisdiction.  Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the City and
County of New York or the courts of the State of New York in each case located
in the City and County of New York (collectively, the “Specified Courts”), and
each party hereto irrevocably submits to the non-exclusive jurisdiction (except
for proceedings instituted in regard to the enforcement of a judgment of any
such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding.  Service
of any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum.

 

32

--------------------------------------------------------------------------------


 


SECTION 16.                                      GENERAL PROVISIONS.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES TO THIS AGREEMENT AND
SUPERSEDES ALL PRIOR WRITTEN OR ORAL AND ALL CONTEMPORANEOUS ORAL AGREEMENTS,
UNDERSTANDINGS AND NEGOTIATIONS WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH ONE OF WHICH SHALL
BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO
WERE UPON THE SAME INSTRUMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED
UNLESS IN WRITING BY ALL OF THE PARTIES HERETO, AND NO CONDITION HEREIN (EXPRESS
OR IMPLIED) MAY BE WAIVED UNLESS WAIVED IN WRITING BY EACH PARTY WHOM THE
CONDITION IS MEANT TO BENEFIT.  THE TABLE OF CONTENTS AND THE SECTION HEADINGS
HEREIN ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.

 

33

--------------------------------------------------------------------------------


 

Kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

INSIGHT HEALTH SERVICES HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

INSIGHT HEALTH CORP.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

SIGNAL MEDICAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

OPEN MRI, INC.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

MAXUM HEALTH CORP.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

RADIOSURGERY CENTERS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

MAXUM HEALTH SERVICES CORP.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

MRI ASSOCIATES, L.P.

 

 

 

 

By:

InSight Health Corp., its General Partner

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

MAXUM HEALTH SERVICES OF NORTH TEXAS,

INC.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

MAXUM HEALTH SERVICES OF DALLAS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

NDDC, INC.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

DIAGNOSTIC SOLUTIONS CORP.

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

ORANGE COUNTY REGIONAL PET CENTER-
IRVINE, LLC

 

By:

InSight Health Corp., its sole member

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

VALENCIA MRI, LLC

 

By:

InSight Health Corp., its sole member

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

SAN FERNANDO VALLEY REGIONAL PET
CENTER, LLC

 

By:

InSight Health Corp., its sole member

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

WILKES-BARRE IMAGING, LLC

 

By:

InSight Health Corp., its sole member

 

 

 

 

 

 

 

By:

/s/ Steven T. Plochocki

 

 

 

Name: Steven T. Plochocki

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

 

 

By:

/s/ Elton Vogel

 

 

Name: Elton Vogel

 

Title: Managing Director

 

--------------------------------------------------------------------------------